On Application por Rehearing
Howell, J.
Mrs. Eeltus asks for a rehearing upon the ground that the' court erred in deciding the merits, when only the exception of lis pendens was presented, there being no answer in the case. The question was, did the court a qua err in refusing to grant the order of sale asked for by the dative executor, and we regarded the pleas and objections urged against the granting of it simply as an opposition to the application, and, according to the rules of practice, it was the duty of the party making the opposition to present all the grounds thereof at once, and not to protract litigation by setting up grounds of defense seriatim.
The issue in this case was made up by the opposition (styled exception) to the prayer for a sale. The oppositions to the account appear not to have been tried.
Rehearing refused.